DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5/20/2021 is acknowledged.  Therefore, claims 44-63 remain pending with claim 63 withdrawn from consideration.  Claims 44-62 are treated on their merits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 57-62 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishihara (US Patent 7581764).
Regarding Claim 57, Ishihara discloses a removable seal assembly 20 for sealing around a fluid connection formed when two substrates (3 and 4), each having a 6 and 18, respectively as shown in Figures 1 and 2 especially), are connected via a face-to-face interface (as shown in Figure 1), the removable seal assembly comprising: a cylindrical inner sleeve (best shown in Figure 6 as the sleeve provided on the left side of grooves 25 and 26) having conically shaped upper and lower portions (i.e. the upper and lower portions of the inner sleeve have tapered surfaces on the inner and outer sides of the inner sleeve as shown in Figure 6) surrounding an interior fluid pathway (through the center as best shown in Figure 1) and sized to fit within corresponding channels in the substrate faces (as shown in Figures 3 and 6 especially) so that fluid flowing between the fluidly connected substrates passes through the interior fluid pathway (Figure 1), said inner sleeve being tapered toward the top and bottom by having a sloped outer portion that is sloped away from the interior pathway at an angle relative to the vertical axis of the inner sleeve at both the top and bottom of the inner sleeve (as best shown in Figure 5, circumferential groove 26 shows the inner sleeve being tapered on the outer surface at an angle relative to the vertical axis; this tapered surface is provided at the top and bottom of the sleeve as shown in Figure 6); and an annular outer ring (best shown in Figure 6 as the sleeve provided on the right side of grooves 25 and 26) connected to the outer portion of the inner sleeve (connected via the horizontally extending portion of the H-shape) and having a larger diameter than the inner sleeve (as shown in Figures 1 and 2 especially), the outer ring extending in a vertical direction toward both the top and bottom of the seal assembly (as shown in Figures 1 and 2 especially) and sized to fit sized to fit within corresponding cylindrical grooves formed in the substrate faces 21 and 23 in Figure 6) and surrounding the fluid connection between the substrates (as shown in Figure 1).
Regarding Claim 58, Ishihara is seen as further disclosing the inner sleeve has an axial height from the horizontal axis of the seal assembly to the upper or lower edge of the inner sleeve and in which the ratio of the axial height to the thickness of the inner sleeve wall is in the range from about 0.5 to 2.5 (this is seen to be shown in Figures 1-6 wherein the axial height from the middle of the inner sleeve is approximately twice the thickness of the inner sleeve).  
Regarding Claim 59, Ishihara further discloses the removable seal assembly is symmetrical above and below a central horizontal plane (as best shown in Figure 6 of Ishihara).
Regarding Claim 60, Ishihara further discloses the removable seal assembly is symmetrical about a central vertical plane (as best shown in Figure 1; the portion on the left side of the ring is symmetrical to the portion on the right side of the ring, thereby defining a symmetrical arrangement about a vertical plane extending into and out of the page).
Regarding Claim 61, Ishihara further discloses the removable seal assembly comprises a polymer or fluoropolymer (the seal is PFA which is a fluoropolymer).
Regarding Claim 62, Ishihara further discloses the removable seal assembly comprises a compressible material (the seal is PFA which is a fluoropolymer; it is noted that this material inherently has some degree of compressibility and additionally noted that the seal is press fit into place and therefore inherently compresses during installation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 44-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima (US Patent 6546961) in view of Ishihara (US Patent 7581764).
Regarding Claim 44, Fukushima discloses a fluid delivery system (the system is at least capable of handling liquid; it is noted that recitations of particular fluids handled by an apparatus in an apparatus claim are not accorded patentable weight as per MPEP 2115) comprising: a substrate block 11a including a first substrate port (first connecting portion 39 of passageway 40) and a second substrate port (second connecting portion 39 of passageway 40) formed in an upper surface (Figure 5) and a first fluid passageway 40 (capable of handling a liquid) that extends in a first direction 8) having a lower surface with an active component port 32 (Figure 5) connected to the first substrate port 39; and a removable seal 79 surrounding the fluidly connected substrate and active component ports.  
Fukushima does not disclose the specific structure of the seal and therefore does not disclose a cylindrical inner sleeve and annular outer ring as recited.
Ishihara teaches a removable seal assembly and further teaches the removable seal assembly 20 surrounding fluidly connected substrate and active component ports (6 and 18, respectively as shown in Figures 1 and 2 especially) and sized to fit inside corresponding channels formed in the upper surface of the substrate block 3 and the lower surface of the first active component 4 (the seal 20 provided within channels as best shown in Figure 6) and around the fluidly connected substrate and active component ports (as shown in Figure 1) for sealing the fluid connection between the substrate block and the first active component, the seal assembly including: (a) a cylindrical inner sleeve (best shown in Figure 6 as the sleeve provided on the left side of grooves 25 and 26) having conically shaped upper and lower portions (i.e. the upper and lower portions of the inner sleeve have tapered surfaces on the inner and outer sides of the inner sleeve as shown in Figure 6) surrounding an interior liquid pathway (through the center as best shown in Figure 1) and sized to fit within the corresponding inner channels in the surfaces of the substrate block and active component (as shown in Figures 3 and 6 especially) so that liquid flowing between the substrate and active component ports passes through the interior liquid pathway (Figure 1), said inner sleeve being tapered toward the top and bottom by having a sloped outer portion that is sloped 26 shows the inner sleeve being tapered on the outer surface at an angle relative to the vertical axis; this tapered surface is provided at the top and bottom of the sleeve as shown in Figure 6); and (b) an annular outer ring (best shown in Figure 6 as the sleeve provided on the right side of grooves 25 and 26) connected to the outer portion of the inner sleeve (connected via the horizontally extending portion of the H-shape) and having a larger diameter than the inner sleeve (as shown in Figures 1 and 2 especially), the outer ring extending in a vertical direction toward both the top and bottom of the seal assembly (as shown in Figures 1 and 2 especially).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the system of Fukushima such that the sealing gasket is a removable seal having an H-shape as taught by Ishihara for the purpose of utilizing an alternative seal structure known in the art and allows for a compact arrangement (i.e. “downsizing” as taught by Ishihara).
Regarding Claim 45, Fukushima in view of Ishihara further discloses (it is noted that for the purpose of this claim, the embodiment of Figure 14 of Ishihara is relied upon for the teaching of the seal structure; this embodiment having the inner and outer rings as shown in Figure 14) the corresponding channels (e.g. 82c as taught by Ishihara) formed around the substrate and active component ports (as shown in Figure 14 of Ishihara) comprise a port opening having a sloped surface that will mate with the sloped outer portion of the inner sleeve when the seal assembly is installed (sloped surfaces 
Regarding Claim 46, Fukushima in view of Ishihara further discloses the corresponding channels formed around the substrate and active component ports further comprise a circular groove (annular grooves accommodating the outer ring of the seal as shown in Figure 14 of Ishihara) having a larger diameter than the port opening (as shown in Figure 14 of Ishihara) into which the circular outer ring of the seal assembly will be inserted when the seal assembly is installed (as described above).
Regarding Claim 47, Fukushima in view of Ishihara further discloses the outer ring has a width that is larger than the width of the corresponding circular groove formed around the fluidly connected substrate and active component ports (as shown at portions 87; Figure 15, col. 9, lines 39-49).
Regarding Claim 48, Fukushima in view of Ishihara further discloses the outer ring, when installed, is compressed in the horizontal direction (via the press fit taught by Ishihara at 87) but not in the vertical direction (as shown by the open region above and below the outer ring as shown in Figure 14 if Ishihara), wherein the sloped outer portion of the inner sleeve is compressed in a vertical direction when the seal assembly is installed (Ishihara teaches the sloped outer portion of the inner sleeve engages in a press fit with ridge 84b in col. 9, lines 30-37; such a press fit is seen to inherently compress the inner sleeve along both the horizontal and vertical directions as the force generated by the press fit acts against the angled surface).
Regarding Claim 49, Fukushima in view of Ishihara further discloses (it is noted that for the purpose of this claim, the embodiment of Figure 14 of Ishihara is relied upon 
Regarding Claim 50, Fukushima in view of Ishihara further discloses (it is noted that for the purpose of this claim, the embodiment of Figure 14 of Ishihara is relied upon for the teaching of the seal structure; this embodiment having the inner and outer rings as shown in Figure 14) the sloped outer portion of the inner sleeve is compressed in a vertical direction when the seal assembly is installed (Ishihara teaches the sloped outer portion of the inner sleeve engages in a press fit with ridge 84b in col. 9, lines 30-37; such a press fit is seen to inherently compress the inner sleeve along both the horizontal and vertical directions as the force generated by the press fit acts against the angled surface).
Regarding Claim 51, Fukushima in view of Ishihara further discloses the inner sleeve further comprises an sloped inner portion (as best shown in Figure 5 of Ishihara; sloped inner portion shown on the left side of the inner ring) that slopes away from the sloped outer portion and toward the interior liquid pathway at an angle relative to the vertical axis of the inner sleeve at both the top and bottom of the inner sleeve (Figures 3 and 4 especially).
Fukushima in view of Ishihara does not specifically disclose the angles of the sloped inner portion and the sloped outer portion (these sloped portions as best shown in Figures 5 and 6 of Ishihara) and therefore does not disclose the slope of the sloped inner portion is at a greater angle relative to the vertical axis than the slope of the sloped outer portion.
However, the selection of the particular angle of the sloped surface is seen to be an engineering design choice within the level of routine skill in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the system of Fukushima in view of Ishihara such that the sloped surfaces of the seal are at any desired angles, including angles such that the slope of the sloped inner portion is at a greater angle relative to the vertical axis than the slope of the sloped outer portion, for the purpose of accommodating particular geometries of the structure to be sealed.
Regarding Claim 52, Fukushima in view of Ishihara is seen as further disclosing the inner sleeve has an axial height from the horizontal axis of the seal assembly to the upper or lower edge of the inner sleeve and in which the ratio of the axial height to the thickness of the inner sleeve wall is in the range from about 0.5 to 2.5 (this is seen to be shown in Figures 1-6 of Ishihara wherein the axial height from the middle of the inner sleeve is approximately twice the thickness of the inner sleeve).  Alternatively, in the event that this ratio is not seen to be necessarily taught by Ishihara, the selection of the height and thickness of the inner sleeve is seen to be an engineering design choice within the level of routine skill in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the 
Regarding Claim 53, Fukushima in view of Ishihara further discloses the removable seal assembly is symmetrical above and below a central horizontal plane (as best shown in Figure 6 of Ishihara).
Regarding Claim 54, Fukushima in view of Ishihara further discloses the removable seal assembly is symmetrical about a central vertical plane (as best shown in Figure 1 of Ishihara; the portion on the left side of the ring is symmetrical to the portion on the right side of the ring, thereby defining a symmetrical arrangement about a vertical plane extending into and out of the page).
Regarding Claim 55, Fukushima in view of Ishihara further discloses the removable seal assembly comprises a polymer or fluoropolymer (as taught by Ishihara, the seal is PFA which is a fluoropolymer).
Regarding Claim 56, Fukushima in view of Ishihara further discloses the removable seal assembly comprises a compressible material (as taught by Ishihara, the seal is PFA which is a fluoropolymer; it is noted that this material inherently has some degree of compressibility and additionally noted that the seal is press fit into place and therefore inherently compresses during installation).
Claim 58 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (US Patent 7581764).
Regarding Claim 58, Ishihara is seen as further disclosing all of the limitations of this claim as described above.
Alternatively, in the event that this ratio is not seen to be necessarily taught by Ishihara, the selection of the height and thickness of the inner sleeve is seen to be an engineering design choice within the level of routine skill in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the system of Ishihara such that the height and thickness of the inner sleeve have any desired ratio, including a ratio in the range from about 0.5 to 2.5, for the purpose of accommodating particular geometries of the structure to be sealed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Boulanger (US Patent 10704712) and Johnson (US Patent 6450507) teach seals with inner sleeves and outer rings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243.  The examiner can normally be reached on Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KEVIN F MURPHY/           Primary Examiner, Art Unit 3753